Order issued February 25, 2015




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00542-CR
                       ________________________________________

                        CANTRELL LAMONT SPEARS, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Bridges, Fillmore, and Brown

       Based on the Court’s opinion of this date, we GRANT the September 24, 2014 motion of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Cantrell Lamont Spears,

TDCJ No. 1926269, Cole State Jail, 3801 Silo Road, Bonham, Texas, 75418.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE